Citation Nr: 1029441	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to restoration of service connection for a left 
shoulder disability.

2.  Entitlement to an increased rating for a left elbow 
disability.

3.  Entitlement to an increased rating for a left shoulder 
disability.

4.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
for left shoulder and elbow disabilities, then characterized as a 
single issue.  During the pendency of the appeal, the RO severed 
service connection for the Veteran's left shoulder disability and 
continued a 20 percent rating for only his left elbow symptoms.  
Nevertheless, as the Veteran has perfected an appeal pertaining 
to the rating for his left shoulder disability, the propriety of 
severance of service connection for that disability is in 
appellate status with his claim for an increased rating for a 
left elbow disability.  Moreover, as the Board has now decided to 
restore service connection for the Veteran's left shoulder 
disability, it also assumes jurisdiction over his pending claim 
for an increased rating for that disability. 

Additionally, the clinical and lay evidence of record indicates 
that the Veteran has not worked since 1998 and that his left 
elbow and shoulder disabilities interfere with his ability to 
obtain and maintain gainful employment.  The Board interprets 
that evidence as raising a claim for total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  The RO has not expressly developed or 
adjudicated that issue.  Nevertheless, a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  When, as here, evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for one or more service-connected disabilities, the 
claim for TDIU will be considered part of the claim for benefits 
for the underlying disability.  Here, the Veteran raised the 
issue of entitlement to TDIU while challenging the ratings for 
his left elbow and shoulder disabilities.  Therefore, his TDIU 
claim is part of those pending claims and the Board has 
jurisdiction over all issues.

Finally, in its September 2007 remand, the Board noted that the 
Veteran had raised a new claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disability, claimed as due to the VA's failure to provide post-
surgical physical therapy on a timely basis.  That claim was 
referred to the RO for appropriate action.  Such action does not 
yet appear to have been taken.  Nevertheless, in view of the 
Board's decision to restore service connection for the Veteran's 
left shoulder disability, the claim for benefits for that same 
disability under 38 C.F.R. § 1151 is effectively rendered moot. 

The issues of increased ratings for left elbow and shoulder 
disabilities and a TDIU are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The October 2002 RO rating decision that recharacterized the 
Veteran's service-connected disability as a left shoulder 
disability (status post left total shoulder arthroplasty) and 
granted a temporary total disability rating for that disability 
was not clearly and unmistakably erroneous. 


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's left 
shoulder disability have not been met, and restoration of service 
connection for the left shoulder disability is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Severance of Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on VA), and only where 
certain procedural safeguards have been met.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. 
App. 474 (1997).  Severance of service connection based on any 
standard less than that set forth in 38 C.F.R. § 3.105(d) is 
erroneous as a matter of law.  Stallworth v. Nicholson, 20 Vet. 
App. 482 (2006); Graves v. Brown, 6 Vet. App. 166 (1994); 
Baughman v. Derwinski, 1 Vet. App. 563 (1991). 

VA regulations contemplate consideration of evidence that post-
dates the award of service connection and VA is not limited to 
the law and the record that existed at the time of the original 
decision.  38 C.F.R. 3.105(d) (2009); Stallworth v. Nicholson, 20 
Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  
In fact, 38 C.F.R. 3.105(d) specifically allows a change in 
medical diagnosis to serve as a basis for severance.  Indeed, if 
a service-connection award could be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it existed at 
the time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record.  Stallworth v. Nicholson, 20 
Vet. App. 482 (2006); Venturella v. Gober, 10 Vet. App. 340 
(1997).  Accordingly, the focus of a severance decision is not 
whether the original decision was clearly erroneous, but whether 
the current evidence established that service connection is 
clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that, when 
called to the attention of reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the results would 
be manifestly different but for the error.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  To warrant revision of a decision on the ground 
of clear and unmistakable error in a severance of service 
connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would have 
manifestly changed the outcome, thus, whether, based on the 
current evidence of record, a grant of service connection would 
be clearly and unmistakably erroneous. 

The record reflects that the Veteran was initially awarded 
service connection and assigned a noncompensable rating for a 
left elbow disability, residuals of a radial head fracture of the 
left forearm, effective November 18, 1977.  An April 1990 rating 
decision granted an increased rating of 20 percent rating, 
effective December 11, 1989, under Diagnostic Codes 5299-5206 
based on a finding that the diagnostic code most analogous to the 
Veteran's disability was Diagnostic Code 5206, which contemplates 
limitation of flexion of the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5099, 5206 (2009).  

A November 2001 rating decision continued the Veteran's 20 
percent rating.  Although that decision continued to characterize 
the Veteran's disability as a left elbow condition, it noted that 
his VA medical records documented both elbow and shoulder 
symptoms, specifically swelling and bursitis, with limitation of 
motion, in the left olecranon and left shoulder pain. 

In September 2002, the Veteran underwent surgery on his left 
shoulder (left total shoulder arthroplasty).  He subsequently 
filed a claim for an increased rating based on his post-operative 
left shoulder condition, which he asserted was secondary to his 
service-connected left elbow disability.  

In a subsequent rating decision dated in October 2002, the RO 
assigned a temporary total rating based on convalescence pursuant 
to 38 C.F.R. § 4.30, effective from September 24, 2002, the date 
of surgery, to October 31, 2003.  Additionally, the RO reassigned 
a 20 percent rating, effective November 1, 2003.  In so doing, 
the RO effectively recharacterized the Veteran's service-
connected condition as a left shoulder disability (status post 
total shoulder arthroplasty, left upper extremity), which it 
rated under the diagnostic code pertaining to shoulder 
replacement/prosthesis (Diagnostic Code 5051).  38 C.F.R. § 4.71a 
(2009).

The Veteran underwent a VA joints examinations in February 2004 
in which he complained of a recurrence of left shoulder pain 
since his September 2002 arthroplasty.  Specifically, he reported 
that while his symptoms had initially abated after surgery, they 
had returned in the summer of 2003 and persisted since that time.  
The Veteran described his current symptoms as consisting of a 
dull aching left shoulder pain, which occurred with any movement 
and was accompanied by stiffness.  He denied any recent history 
of swelling, crepitus, or instability.  Physical examination 
revealed a healed deltopectoral incision as well as mild atrophy 
of the left shoulder girdle and left forearm.  Significant 
limitation of motion was observed with respect to the left 
shoulder joint, although no tenderness was found.  Additionally, 
it was noted that recent X-rays taken in November 2003 had 
revealed a fracture of the inferior portion of the glenoid but 
good positioning and alignment of the proximal left humeral 
prosthetic device.  

After the RO issued a February 2004 rating decision continuing 
the 20 percent rating based on the findings of the most recent VA 
examination, the Veteran asserted that that examination was 
inadequate because it had not addressed his loss of muscle 
strength.  Subsequently, the Veteran was afforded a follow-up VA 
examination in December 2004 in which he complained of limitation 
of motion in his left elbow, but denied any other symptoms 
affecting that joint.  With respect to his left shoulder, the 
Veteran reported a history of arthroplasty followed by "problems 
with a frozen shoulder" for which he had undergone orthopedic 
evaluation, but no additional surgery.  He stated that his 
physical limitations involving his left shoulder were much 
greater than those involving his elbow.  

Physical examination revealed limitation of motion that affected 
both the left elbow and shoulder but was more pronounced with 
respect to the latter joint.  Based on the results of the 
examination, the VA examiner determined that the Veteran's left 
shoulder limitation of motion was his major orthopedic problem.  
Additionally, the VA examiner opined that the Veteran's "left 
elbow injury was not the proximate cause of his total left 
shoulder arthroplasty."  That examiner further opined that the 
left shoulder osteoarthritis that necessitated the arthroplasty 
was "part of a generalized degenerative osteoarthritis rather 
than secondary to any specific limited motion or complication 
resulting from the left radial head fracture."  However, the 
examiner declined to specify whether the Veteran's left shoulder 
problems had been aggravated by his left elbow condition or were 
otherwise related to that service-connected disability.  
Additionally, while the examiner indicated that he would amend 
his findings after reviewing X-rays of the Veteran's left elbow 
and shoulder, no amended opinion was ever issued.  Those X-rays, 
taken in May 2004, revealed moderate osteoarthritis affecting 
both the left elbow and shoulder joints.  

A January 2005 supplemental statement of the case continued the 
Veteran's 20 percent rating for a left shoulder disability on the 
basis of the December 2004 VA examiner's findings.  Nevertheless, 
a subsequent January 2005 rating decision proposed to sever 
service connection for the Veteran's left shoulder disability.  
As its sole basis for that proposal, the RO cited the December 
2004 VA examiner's opinion that the Veteran's left shoulder 
problems had not been caused by his in-service left elbow injury.  
However, the RO did not notify the Veteran of the specific 
criteria involving the severance of service connection or the 
revision of rating decisions based upon clear and unmistakable 
error (CUE) until after it issued a June 2005 rating decision 
severing his left shoulder disability.  

In that June 2005 rating decision severing connection, the RO 
observed that the October 2002 decision, which recharacterized 
the Veteran's service connected disability as a left shoulder 
arthroplasty and granted a temporary total disability rating, had 
been clearly and unmistakably erroneous because there was no 
"credible medical evidence or substantiated medical opinion of 
any casual relationship" between his service-connected left 
elbow injury and left shoulder arthroplasty.  The RO also 
indicated that it was continuing a 20 percent disability rating 
for the Veteran's left elbow, but noted that rating did not 
encompass his left shoulder symptoms.

After a careful review of the evidence of record, the Board 
disagrees with the RO's decision to sever service connection for 
the Veteran's left shoulder disability.  That decision was 
premised solely on the December 2004 VA examiner's opinion that 
the Veteran's left shoulder disability was part of a generalized 
osteoarthritis that had not been proximately caused by his in-
service left elbow injury.  However, the Board finds that opinion 
to be of limited probative weight as the VA examiner did not 
address the issue of aggravation.  38 C.F.R. § 3.310 (2009).  Nor 
did that examiner provide a rationale for the opinion, which 
further limits its probative value.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Additionally, the December 2004 VA examiner's 
opinion did not consider all the pertinent evidence in the 
Veteran's claims folder, including the May 2004 X-rays showing 
degenerative osteoarthritic changes affecting both the left elbow 
and shoulder.  38 C.F.R. § 4.1 (2009) (to ensure a thorough 
examination and evaluation, the Veteran's service-connected 
disability must be viewed in relation to its history).

Even if the Board considered the December 2004 VA examiner's 
negative nexus opinion to be highly probative, however, it would 
not constitute a sufficient basis to sever a prior grant of 
service connection.  That is because the December 2004 examiner's 
findings would amount to no more than a difference of opinion 
with the lay and clinical evidence on which the RO based its 
prior decision granting service connection for a left shoulder 
disability.  Such a difference of opinion with the outcome of a 
prior adjudication does not constitute clear and unmistakable 
error and, thus, is not adequate grounds to support a severance 
of the Veteran's service connection award.  Russell v. Principi, 
3 Vet. App. 310 (1992).

The Board recognizes that, in severing service connection for a 
left shoulder disability, the RO noted that it was continuing the 
20 percent rating assigned for the Veteran's left elbow symptoms 
and that his overall disability rating would not change.  
However, the fact that the Veteran's total compensation was 
unaffected by the RO's action does not reduce the burden of proof 
necessary to sever entitlement to service connection.  As 
emphasized above, that burden of proof necessarily rests upon the 
Government and requires a showing of clear and unmistakable 
error.  38 C.F.R. § 3.105(d) (West 2002).  In this instance, 
although the RO's October 2002 rating decision was not based on a 
VA examination and etiological opinion showing a positive nexus 
between the Veteran's left shoulder and elbow disabilities and 
the record now contains a VA negative nexus opinion with respect 
to those disabilities, the evidence overall does not indicate 
that the October 2002 decision amounted to clear and unmistakable 
error.  

In any event, the Board considers it significant that, following 
the October 2002 rating decision, the Veteran underwent a 
February 2004 VA joints examination and a May 2004 X-ray 
evaluation that respectively showed muscle atrophy and 
degenerative osteoarthritis affecting both the left elbow and 
shoulder joints.  Thus, even if the evidence at the time of the 
RO's initial grant of service connection did not demonstrate a 
relationship between his left shoulder and elbow disabilities, 
subsequent clinical findings of related pathology with respect to 
those disabilities were of record by June 2005, when RO severed 
service connection.  The RO should have considered that 
subsequent evidence in determining whether the Veteran's service-
connected left elbow condition was related to his left shoulder 
disability and, in turn, whether service connection for that 
disability was warranted.  Stallworth v. Nicholson, 20 Vet. App. 
482 (2006).

For the foregoing reasons, the Board finds that the RO's June 
2005 rating decision severing service connection for a left 
shoulder disability was not proper.  Thus, restoration of service 
connection for that disability is warranted.  38 U.S.C.A. 
§§ 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.105 (2009).


ORDER

Severance of service connection not being proper, service 
connection for a left shoulder disability is restored. 


REMAND

Although the Board regrets the delay, additional development is 
needed prior to the disposition of the Veteran's increased rating 
and TDIU claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the Veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran was last afforded a VA joints 
examination in December 2004.  Since that time, he has testified 
before the Board that his left elbow symptoms have worsened and 
include both orthopedic and neurological manifestations, 
specifically pain, loss of motion, muscle atrophy, and weakness.  
The Veteran has also submitted written statements and testimony 
from two friends indicating that he has lost the ability to 
perform tasks involving his left arm.  Because the Veteran's last 
VA examination is somewhat stale and it appears that there may 
have been a significant change in his condition, the Board 
considers it necessary to remand for a new VA joints examination.  
That examination should include a review of all pertinent 
evidence in the Veteran's folder.  38 C.F.R. § 4.1 (2009).  
Moreover, in light of the lay evidence the Veteran has presented, 
that examination should expressly address any neurological 
manifestations and functional limitations related to his service-
connected disability.  38 C.F.R. § 4.10 (2009).

Additionally, the Veteran has perfected an appeal as to his claim 
for an increased rating for a left shoulder disability, for which 
service connection has now been restored.  The Board finds that 
claim to be inextricably intertwined with the claim for an 
increased rating for a left elbow disability, which is being 
remanded, as both claims pertain to joints in the left upper 
extremity and the Veteran has asserted that his left shoulder 
problems are secondary to his left elbow disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Accordingly, the Board finds it necessary to remand both of the 
Veteran's increased rating claims.  In light of this action, the 
Board finds that the VA joints examination requested with respect 
to the Veteran's service-connected left elbow disability should 
also include findings regarding the current severity of his left 
shoulder symptoms.

Next, with respect to the Veteran's implicit TDIU claim, the 
Board notes that total disability will be considered to exist 
where there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service-connected disabilities, provided that, if there is 
only one such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more. 38 C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  The 
rating board will include a full statement as to the Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 
(2009).  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

Here, the Veteran is in receipt of a 20 percent disability rating 
for his service-connected left elbow disability and the Board has 
restored service connection for a left shoulder disability.  
Thus, the percentage criteria of 38 C.F.R. § 4.16(a) have not yet 
been met.  Nevertheless, the Board must still consider whether 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service- connected disabilities.  
Moreover, the Board notes that the Veteran's TDIU claim is 
inextricably intertwined with his pending claims for higher 
ratings for left elbow and left shoulder disabilities as the 
outcome of those pending claims may have bearing on whether the 
criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, 
consideration of the Veteran's TDIU claim must be deferred until 
the RO adjudicates, in the first instance, his pending increased 
rating and service connection claims.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Additionally, because the Veteran has not yet undergone a VA 
examination with respect to his TDIU claim, the Board finds that, 
on remand, he should be afforded a VA examination and opinion to 
ascertain the impact of his service-connected disabilities on his  
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA 
has a duty to supplement the record by obtaining an examination 
that includes an opinion as to the effect of the Veteran's 
service-connected disabilities on his ability to secure or follow 
a substantially gainful occupation). 

A remand is also warranted to obtain outstanding VA medical 
records.  The Veteran indicated at his June 2007 Travel Board 
hearing that all the VA medical records associated with his left 
elbow and shoulder disabilities had not been associated with his 
claims folder.  A review of the record shows that no VA medical 
records dated after November 6, 2004, have yet been obtained.  
Because it appears that the Veteran may have received additional 
VA medical treatment pertinent to his claims, and since those 
claims are being remanded for development on other grounds, the 
Board finds that all additional VA medical records dated since 
November 6, 2004, should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it appears that Social Security Administration (SSA) 
records may also be outstanding.  During his December 2004 VA 
examination and June 2007 Travel Board hearing, the Veteran 
indicated that he could no longer work because of his left elbow 
and shoulder disabilities and was receiving SSA benefits.  In 
light of the Veteran's statements, and because any decision and 
medical records upon which an award of SSA disability benefits is 
predicated may be relevant to his pending claims, the Board finds 
that an effort to obtain such records should be made on remand.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Centers in Gainesville, Florida, and 
Augusta, Georgia, dated from November 7, 
2004, to the present.

2.  Obtain and associate with the claims 
folder the Veteran's Social Security 
Administration records.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination, with an examiner who has not 
previously examined him, for the purpose of 
ascertaining the current nature and severity 
of his service-connected left elbow and 
shoulder disabilities (fracture of the 
proximal radial head and status post total 
shoulder arthroplasty).  The claims folder 
should be reviewed by the examiner, and the 
examination report should note that review.  
The examiner should provide a rationale for 
any opinion expressed and reconcile that 
opinion with all pertinent evidence of 
record, including the lay statements and 
Board testimony indicating that the Veteran's 
left elbow and shoulder disabilities have 
worsened since his December 2004 VA joints 
examination and are productive of both 
orthopedic and neurological manifestations as 
well as functional impairment.  The examiner 
should also reconcile the findings with the 
December 2004 VA examination and consider any 
medical records showing treatment for left 
elbow and shoulder disabilities subsequent to 
that examination.  Specifically, the VA 
examiner's opinion should address the 
following: 

a)  State whether the Veteran's left elbow 
and shoulder disabilities affect his major 
or minor extremity.

b)  Identify all orthopedic pathology 
related to the Veteran's service-connected 
left elbow disability.  

c)  Provide range-of-motion and repetitive 
motion findings of the left elbow, and 
state whether ankylosis is shown.  

d)  Describe any functional limitation of 
the left elbow due to pain, weakened 
movement, excess fatigability, pain with 
use, or incoordination.  Additional 
limitation of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, the determination should be 
portrayed in degrees of additional range 
of motion loss.  

e)  Discuss whether the Veteran's left 
elbow disability causes any additional 
functional impairment.  

f)  State whether the Veteran's service-
connected left elbow disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis:  complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories:  mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's left elbow 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing.  If using results obtained from 
an EMG or nerve conduction velocity tests, 
or other such tests, explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained for the 
appellant.  Explain the meaning of any 
abnormal results that are obtained.  

g)  State what impact, if any, the 
Veteran's left elbow disability has on his 
activities of daily living, including his 
ability to obtain and maintain employment.  
38 C.F.R. § 4.10 (2009).

h)  Identify all orthopedic pathology 
related to the Veteran's service-connected 
left shoulder disability, including 
whether that disability has required any 
additional surgery since the September 
2002 left total shoulder arthroplasty.

i)  Specifically state whether the 
Veteran's left shoulder disability is 
accompanied by malunion of the humerus 
and, if so, whether that deformity is 
marked or moderate.

j)  Indicate whether there is recurrent 
dislocation of the left scapulohumeral 
joint and, if so, whether those episodes 
of dislocation are infrequent in nature 
and accompanied by guarding of movement 
only at shoulder level, or whether those 
episodes are frequent in nature and 
accompanied by guarding of all arm 
movements.

k)  State whether there is any fibrous 
union, nonunion, or loss of head of the 
humerus.

l)  Provide range-of-motion and repetitive 
motion findings of the left shoulder, and 
state whether ankylosis is shown.  

m)  Describe any functional limitation of 
the left shoulder due to pain, weakened 
movement, excess fatigability, pain with 
use, or incoordination.  Additional 
limitation of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If feasible, the determination should be 
portrayed in degrees of additional range 
of motion loss.  

n)  Discuss whether the Veteran's left 
shoulder disability causes any additional 
functional impairment.  

o)  State whether the Veteran's service-
connected left shoulder disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis:  complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories:  mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's left shoulder 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  Conduct all 
necessary sensory, reflex, and motor 
testing.  If using results obtained from 
an EMG or nerve conduction velocity tests, 
or other such tests, explain, in terms 
meaningful to a layperson, the base line 
results versus those obtained for the 
appellant.  Explain the meaning of any 
abnormal results that are obtained.  

p)  State what impact, if any, the 
Veteran's left shoulder disability has on 
his activities of daily living, including 
his ability to obtain and maintain 
employment.  38 C.F.R. § 4.10 (2009).

q)  State whether the Veteran's service-
connected left elbow and shoulder 
disabilities, without consideration of any 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.

4.  Then, readjudicate the claims on appeal.  
If any decision is adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for 



Veterans Claims for development or other action must be handled 
in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


